ORDER

PER CURIAM.
Michael Kemp was convicted of murder in the second degree, § 565.021, RSMo 2000; robbery in the first degree, § 569.020, RSMo 2000; and armed criminal action, § 571.015, RSMo 2000. The court sentenced him to ten years in prison on the murder conviction, ten years in prison on the robbery conviction, and three years in prison on the armed criminal action conviction. On appeal, Mr. Kemp argues that the trial court erred in overruling his objection to the State’s comment in closing argument regarding Mr. Kemp’s failure to call a particular witness to testify to support his defense of duress. This court finds that the trial court did not abuse its discretion in allowing the adverse inference argument because the witness was peculiarly available to Mr. Kemp. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).